Citation Nr: 0835813	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  99-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for a low back disorder with 
left leg pain, status post L4-L5 laminectomy, prior to March 
19, 1998?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was remanded in January 2001, June 2004, December 
2006, and June 2008 for additional development and 
adjudicative action.  This case has been returned to the 
Board for further appellate review.

In November 2003, the appellant testified before the 
undersigned at a Board hearing in Washington, D.C.  A copy of 
the transcript is in the file.


FINDING OF FACT

From August 17, 1995 to March 19, 1998, a low back disorder 
with left leg pain, status post L4-L5 laminectomy, was not 
manifested by moderate intervertebral disc syndrome with 
recurring attacks; or by moderate range of motion.


CONCLUSION OF LAW

Between August 17, 1995 and March 19, 1998, the criteria for 
a rating in excess of 10 percent for low back disorder with 
left leg pain, status post L4-L5 laminectomy, were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

In a December 1995 rating decision, the RO granted service 
connection for low back and left lower extremity pain, status 
post L4-L5 laminectomy, and assigned a 10 percent evaluation, 
effective August 17, 1995.  The veteran appealed the 
assignment of the 10 percent evaluation.  The appeal was 
properly perfected, but was never certified.  In March 1998, 
the veteran submitted an informal claim for an increased 
rating of his back disability evaluation.  In an August 1998 
rating decision, the RO granted a 40 percent evaluation, 
effective March 19, 1998.  This decision addresses the period 
between August 17, 1995 and March 19, 1998, where the 
veteran's appeal was never certified to the Board for review.  
The veteran's claim for an increased evaluation rating for 
the period after March 19, 1998 was decided in a Board 
opinion dated in June 2000.

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2002 and September 
2003.  Because the veteran's appeal occurred during the old 
regulations, the Board must analyze the evidence under those 
regulations.  The new regulations do not apply to the period 
prior to their effective date.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The record does not show 
these factors are present during the time period in question; 
therefore, extraschedular consideration is not applicable.

Under the regulations in effect prior to September 23, 2002, 
the rating schedule for an intervertebral disc syndrome, 
provided for a 10 percent rating for a mild intervertebral 
disc syndrome.  A 20 percent evaluation was warranted for a 
moderate intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The rating schedule 
for limitation of motion of the lumbar spine, provided for a 
10 percent rating for slight limitation of motion, and a 20 
percent rating for moderate limitation of motion.  Id., 
Diagnostic Code 5292.

Although the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. § 
4.71a, Plate V (2007).  Although this designation of normal 
range of motion was included as part of the revised rating 
criteria, it is used here for guidance purposes.

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

The record shows that the veteran injured his back in service 
when he was lifting ammunition.  See June 1987 Statement of 
Medical Examination and Duty Status.  In June 1990, the 
veteran underwent an L4-L5 decompressive laminectomy for a 
herniated disc.  The physician commented that the veteran's 
postoperative course was uneventful, and he was discharged 
home in satisfactory condition.  In March 1994, the veteran 
had a CT scan of his lumbar spine which revealed mild 
degenerative hypertrophic facet changes at L4-L5 level.  
There was a broad-based, partially calcified bulge at L4-L5 
and some encroachment on the neural foramen inferiorly, but 
no significant degree of spinal stenosis and no evidence of a 
herniated disc.  The physician diagnosed status post 
laminectomy at L4-5 and L5-S1.  He reported some degenerative 
changes present, which did not appear to be causing any 
significant spinal stenosis.  

The veteran was afforded a VA examination in November 1995 in 
response to his claim.  Upon examination, there were no 
postural abnormalities or deformities.  He was tender over 
the left paraspinous muscles of his low back.  Range of 
lumbar motion study revealed 85 degrees of forward flexion, 
20 degrees of backward extension, both causing some pain.  He 
had 30 degrees of left and right lateral flexion and 45 
degrees of left and right rotation.  His deep tendon reflexes 
were 2+, and his knee and ankle jerk were symmetric.  His 
strength in his entire left lower extremity was slightly 
weaker than the right, but the physician stated that his 
motor weakness was not radicular in origin.  He was able to 
heel and toe rise, with slight weakness on the right side.  
The physician diagnosed low back and left lower extremity 
pain, status post L4-L5 laminectomy.  Motor weakness was 
judged not to be due to radiculopathy.

After a careful review of the record, the Board finds that 
the veteran's 10 percent rating evaluation for his lumbar 
spine disability is accurate, and the evidence does not 
warrant a higher rating.  The veteran's VA examination showed 
very limited range of motion.  The veteran's post-surgical CT 
scan showed some degenerative changes present, but no 
herniated discs.  The record does not show moderate 
intervertebral disc syndrome with recurring attacks 
characterized by demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the to 
site of the diseased disc.  In the November 1995 VA 
examination, the veteran's ankle jerk was symmetric and not 
absent.  No spasms were documented during the time period in 
question.  The examination did not show any functional loss 
due to pain, weakened movement, or fatigability.  Finally, 
radicular pain was not objectively present.  Thus, the Board 
finds that the evidence of record does not warrant an 
increased evaluation for the time period in question.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An evaluation in excess of 10 percent for a low back disorder 
with left leg pain, status post L4-L5 laminectomy, prior to 
March 19, 1998, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


